Citation Nr: 1812399	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for migraine/tension headaches.

5.  Entitlement to a compensable rating for a residual scar due to a laceration of the right thumb.

6.  Entitlement to a compensable rating for a residual scar due to a laceration of left thumb.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) since July 1, 2013.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2003 to October 2008.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Phoenix, Arizona.

In an April 2014 VA rating decision, the RO assigned the service-connected PTSD a 100 percent disability rating effective from June 1, 2013 to June 30, 2013 and 50 percent thereafter.  Since the 50 percent disability rating is not the maximum rating available since July 1, 2013, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a compensable rating for TBI, a rating in excess of 50 percent for PTSD, an initial rating in excess of 30 percent for migraine/tension headaches, compensable ratings for residual scars due to laceration of right and left thumb injuries, service connection for a right wrist disorder, and a TDIU since July 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned at 10 percent, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation for tinnitus in excess of 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2009 VA rating decision, service connection for tinnitus was granted.  The Veteran was assigned a 10 percent rating effective from October 31, 2008.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In May 2013, the Veteran's request for a higher rating for the issue on appeal was obtained and associated with the record.

Since the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus, the Board finds there is no legal basis upon which to award a higher schedular evaluation for tinnitus.  As such, entitlement to a rating for tinnitus in excess of 10 percent is not warranted on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the possibility of staged ratings and finds that the maximum rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159 (2017).

First, since the September 2014 Statement of the Case (SOC) and prior to certification of the case to the Board in August 2015, additional evidence relevant to the issues of entitlement to higher ratings for service-connected TBI, PTSD, and migraine/tension headaches were obtained and associated with the record.  Such evidence includes VA treatment records dated from January 2014 to August 2015.  As a result, the Board finds that the RO should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (2017).  The Board also notes that additional VA treatment records dated from February 2014 to August 2017 were obtained and associated with the record since August 2015.

Second, during the course of the appeal, the Veteran's service-connected residual scars due to laceration of right and left thumb injuries were addressed in a February 2014 VA examination for hand and finger conditions.  Prior and since that examination, review of the Veteran's VA treatment records indicates these service-connected have potentially worsened.  A May 2013 record documents nerve damage in both thumbs and a September 2013 record notes intact sensation with exception of thumb tips from previous nerve injury.  More recently, the Veteran reported ongoing problems with left thumb pain associated with nerve damage in April 2014 and left thumb pain in September 2014.  In light of these findings, an additional examination is needed to properly adjudicate these service-connected disabilities on appeal.

Third, an additional VA medical opinion is needed for the issue of entitlement to service connection for a right wrist disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Following the November 2015 VA examination for wrist conditions, the VA examiner concluded in a medical opinion that "the claimed right wrist fracture was less likely than not incurred in or caused by the claimed in-service injury based on medical records containing no clinical notes reported of right wrist injury or fracture during active service."  For purposes of this remand, the Board finds that the November 2015 VA medical opinion was provided without an adequate rationale as the VA examiner did not explain how the opinion was based on the Veteran's specific case and medical history during and since separation from service.  Although the examiner noted the opinion was based on the clinical evaluation and reviewing the medical records, the rationale was solely based on the absence of documented in-service treatment.  Moreover, the VA examiner did not consider the Veteran's competent lay evidence of symptomatology since service as reported by the Veteran during the examination.  Specifically, he reported onset of right wrist symptoms during active service in 2006 from wear and tear, holding his gun, arm wrestling in his platoon, daily pain, and worsening condition.

Lastly, during the appeal period for higher ratings for service-connected TBI, PTSD, and migraine/tension headaches, the Veteran submitted a VA Form 21-8940 requesting entitlement to a TDIU in April 2013.  In the March 2014 VA rating decision, the RO denied the issue, and the Veteran submitted a timely Notice of Disagreement (NOD) for this issue in a September 2014 VA Form 21-0958.  As of this date, the RO has not responded to that NOD.  Moreover, review of the record shows the issue of entitlement to a TDIU since July 1, 2013 has been raised by the record in connection with the claims on appeal for higher ratings for service-connected TBI, PTSD, and migraine/tension headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, while the Board remands the issues noted above, those decisions may impact this claim for a TDIU since July 1, 2013.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his residual scars due to lacerations of right and left thumb injuries.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, to include any nerve damage, along with a complete rationale for any opinions provided.

2.  Return the Veteran's claims file to the examiner who conducted the November 2015 VA examination for wrist conditions and the medical opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right wrist disorder began during active service, is related to an incident of service, to include consideration of the Veteran's reported in-service occurrences and symptoms during and since separation from service.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Then, the RO should review the record, to include the examination report and medical opinion, to ensure that the requested information was provided.  If the report or opinion is deficient in any manner, the RO must implement corrective procedures.

4.  Then, consider all the evidence of record and readjudicate the claims.  If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


